 

Exhibit 10.1

 

SERVICE AGREEMENT

 

THIS AGREEMENT made this 6th day of April 2020 (the “Effective Date”).

 

BETWEEN:

 

Slinger Bag Inc., a Nevada company

 

(the “Company”)

 

AND:

 

Mike Ballardie, an individual residing at Squires Gate, College Drive, Thames
Ditton, Surrey KT? 0LB, UK

 

(the “Executive”)

 

A. The Company has offered the Executive the position of Chief Executive Officer
of the Company.

 

B. The Company and the Executive wish to formally record the terms and
conditions upon which the Executive will be hired by and serve as chief
executive officer of the Company.

 

C. Each of the Company and the Executive has agreed to the terms and conditions
set forth in this Agreement, as evidenced by their respective execution hereof.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

 

Article 1

CONTRACT FOR SERVICES

 

1.1 Engagement the Executive as Chief Executive Officer. (a) The Company hereby
agrees to hire the Executive as Chief Executive Officer in accordance with the
terms and provisions hereof.

 

  (i) Term. Unless terminated earlier in accordance with the provisions hereof,
this Agreement will commence on the Effective Date and will continue for a
period of five (5) years therefrom (the “Term”).

 

  (b) Service. The Executive agrees to faithfully, honestly and diligently serve
the Company and to devote the time, attention efforts to further the business
and legal interests of the Company and utilize his professional skills and care
during the Term.

 

 1 

 

 

1.2 Duties: The Executive’s services hereunder will be provided on the basis of
the following terms and conditions:

 



  (a) Reporting directly to the Board of Directors (the “Board”) of the Company,
the Executive will serve as the Company’s Chief Executive Officer and President;
        (b) The Executive’s primary responsibilities include providing the
strategic vision for the company, implementing the appropriate company
structure, defining the core business objectives, making major corporate
decisions, directing and managing the overall operations and resources of the
Company, acting as the main point of communication between the Board and
corporate operations and being the public face of the Company, in each case
subject to, and in accordance with, applicable laws and regulations.         (c)
The Executive will faithfully, honestly and diligently serve the Company,
co-operate with the Company and utilize maximum professional skill and care to
ensure that all services rendered hereunder are to the satisfaction of the
Company, acting reasonably. The Executive will provide any other services not
specifically mentioned herein, but, which by reason of the Executive’s
capability, the Executive knows or ought to know to be necessary to ensure that
the best interests of the Company are maintained at all times.         (d) The
Executive will assume, obey, implement and execute such duties, directions,
responsibilities, procedures, policies and lawful orders as may be determined or
given from time to time by the Board.         (e) The Executive will report the
results of his duties hereunder to the Board as it may request from time to
time.

 

Article 2

COMPENSATION

 

2.1 Remuneration.

 

  (a) The Executive’s monthly gross base salary shall be US $30,000 (together
with any increases thereto as hereinafter provided, the “Base Salary”). The Base
Salary shall be payable in accordance with the Company’s normal payroll
procedures in effect from time to time. All monthly payments of Base Salary
shall be paid in arrears within the last five days of each calendar month.      
  (b) The Executive agrees to defer $10,000 per month of his base salary (the
“Deferred Amount”) until the latter of the business reaching $10 million in
cumulative revenues or the end of 2020. On either of the above options being
reached, the Company will promptly transfer the Deferred Amount to the Executive
in full.

 

 2 

 

 

The Base Salary may be increased by the Board from time to time during the Term,
but shall be reviewed by the Board at least annually. Starting in the second
year of this Agreement, Executive’s monthly base salary shall be increased in
accordance with industry standard compensation for chief executive officers so
long as the Company has completed a capital raise or has the cash flow available
to do so.

 



  (c) To the extent that the Company does not have sufficient funds to pay
Executive his Base Salary, the Executive agrees that he shall defer the
aggregate unpaid amount (the “Deferral Amount”) which will be registered in the
Company’s books as a loan given to the Company by the Executive. As and when the
Company has additional funds from any source, the Company will pay as much of
Executive’s Base Salary as possible. So long as any amount of the Executive’s
Base Salary remains unpaid, the Executive will have the option to convert such
amount, or part of it into shares of the Company at the average trading price of
the 10 days prior to the date of the request by the Executive to exercise this
option. This option will survive the Term of this agreement.         (d) The
Company shall also issue Executive as soon as reasonably practicable shares of
common stock equal to ten percent (10%) of the outstanding shares of its common
stock on a fully issued, converted and diluted basis. The Company agrees to bear
all costs and fees to be charged by the Company’s transfer agent in respect of
such shares. The term “on a fully issued, converted and diluted basis” means
that to the extent that there are outstanding any notes, preferred shares,
options, warrants or other securities that are convertible into shares of common
stock (collectively, “Convertible Securities”), then the number of shares of
common stock outstanding shall include 100% of the shares of common stock into
which the Convertible Securities are convertible.         (e) The Executive
shall be eligible to participate in employee benefit plans currently and
hereafter maintained by the Company of general applicability to other senior
executives of the Company, including, without limitation, group medical, dental
and vision cover, life and permanent disability insurance, monthly car
allowance, pension contributions of a minimum of 10% of the gross monthly salary
and flexible-spending account plans (whether in existence as at the date hereof
or to be established in the future). In the alternative the Company, at its sole
discretion, having considered the suitability of Company benefits for the
Executive, will provide the employee with a cash benefits allowance of not less
than $7,500 gross per month to procure his own benefits, including without
limitation private medical, dental and vision cover, life and permannt
disability insurance, car allowance and pension provision.

 

 3 

 

 

  (f) On the earlier of the Company’s cumulative revenues reaching $10 million
(including, for the avoidance of doubt, revenue to be received by the Company in
respect of orders for the Company’s products) or on 31 March 2021, the Executive
will receive a one-time payment of $385,000 in cash or, at Executive’s option,
$385,000 in shares of the Company with the shares to be valued at their fair
market value at the date of issuance.         (g) Holidays: The Executive is
eligible to take 25 holiday days per year exclusive of all UK public holidays.
The company’s’ Holiday year will run from 1 January to 31 December and Holidays
not used in any given year cannot be carried over to the following year without
express permission of the Board.         (h) In addition to the foregoing, the
Company will grant the Executive additional compensation in the form of cash or
shares in cases of extraordinary contribution by him to the benefit of the
Company as the Board of Directors of the Company will decide.         (i) The
Executive’s position with the Company requires a special degree of personal
trust, and the Company is not able to supervise the number of working hours of
the Executive. Therefore, the Executive will not be entitled to any additional
remuneration whatsoever for his work with the exception of that specifically set
out in this Agreement. The Executive has other business interests and, as such,
shall be permitted to spend such time as the Executive deems necessary or
expedient on such interests, so long as there is no adverse material impact on
the Executive’s performance of his obligations hereunder.

 

2.2 Incentive Plans. The Executive will be entitled to participate in any bonus
plan or incentive compensation plans as approved by the company from
time-to-time. The Executives bonus payment level will be set at a minimum of 50%
of the annual gross base salary.     2.3 Company equity or option plans. The
Executive will be entitled to participate in any equity or option plan adopted
for its directors, officers or employees by the Company.     2.4 Expenses. The
Executive will be reimbursed by the Company for all reasonable business expenses
incurred by the Executive in connection with his duties. This includes, but is
not limited to, payments of expenses incurred when traveling abroad and others.

 

 4 

 

 

Article 3

INSURANCE AND BENEFITS

 

3.1 Liability Insurance Indemnification. The Company will insure the Executive
(including his heirs, executors and administrators) with coverage under a
standard directors’ and officers’ liability insurance policy at the Company’s
expense.

 

Article 4

 

CONFIDENTIALITY AND NON-COMPETITION

 

4.1 Maintenance of Confidential Information.

 

  (a) The Executive acknowledges that, in the course of performing his
obligations hereunder, the Executive will, either directly or indirectly, have
access to and be entrusted with confidential information (whether oral, written
or by inspection) relating to the Company or its respective affiliates,
associates or customers (the “Confidential Information”).         (b) The
Executive acknowledges that the Company’s Confidential Information constitutes a
proprietary right, which the Company is entitled to protect. Accordingly, the
Executive covenants and agrees that, as long as he works for the Company, the
Executive will keep in strict confidence the Company’s Confidential Information
and will not, without prior written consent of the Company, disclose, use or
otherwise disseminate the Company’s Confidential Information, directly or
indirectly, to any third party.         (c) The Executive agrees that, upon
termination of his services for the Company, he will immediately surrender to
the Company all Company Confidential Information then in his possession or under
his control.

 

4.2 Exceptions. The general prohibition contained in Section 4.1 against the
unauthorized disclosure, use or dissemination of the Company’s Confidential
Information will not apply in respect of any Company Confidential Information
that:

 

  (a) is available to the public generally;         (b) becomes part of the
public domain through no fault of the Executive;         (c) is already in the
lawful possession of the Executive at the time of receipt of the Company’s
Confidential Information; or         (d) is compelled by applicable law or
regulation to be disclosed, provided that the Executive gives the Company prompt
written notice of such requirement prior to such disclosure and provides
commercially reasonable assistance at the request and expense of the Company, in
obtaining an order protecting the Company’s Confidential Information from public
disclosure

 

 5 

 

 

Article 5

TERMINATION

 

5.1 Termination of Employment. The Executive’s employment may be terminated only
as follows:

 

  (a) Termination by the Company

 

  (i) For Cause: The Company may terminate the Executive’s employment for Cause.
        (ii) Without Cause: The Company may terminate Executive’s employment at
any time by giving Executive 180 days prior written Notice of the termination.
In such a case,100% of the Executive’s unvested stock and option compensation of
any nature will vest without any further action required on the part of the
Executive or the Company and the Company will deliver to the order of the
Executive promptly, upon receipt of a written demand of the Executive, such
shares of common stock or options at its sole expense as become due to Executive
hereunder. The Executive’s right to receive compensation whether in cash or
securities shall survive any termination of this Agreement Without Cause.

 

  (b) Termination by the Executive

 

  (i) For Good Reason. The Executive may terminate the Executive’s employment
with the Company for Good Reason.         (ii) Without Good Reason. The
Executive may voluntarily terminate the Executive’s employment with the Company
at any time by giving the Company 180 days prior written Notice of the
termination.

 

  (c) Termination Upon Death or Disability

 

  (i) Death. The Executive’s employment shall terminate upon the Executive’s
death.         (ii) Disability. The Company may terminate the Executive’s
employment upon the Executive’s Disability by giving not less than 180 days’
prior written Notice of the termination to the Executive.

 

  (d) For the purpose of this Article 5, “Cause” means:

 

  (i) Breach of Agreement. Executive’s material breach of Executive’s
obligations of this Agreement, not cured after 30 days’ Notice from the Company.

 

 6 

 

 

  (ii) Gross Negligence. Executive’s gross negligence in the performance of
Executive’s duties.         (iii) Crimes and Dishonesty. Executive’s conviction
of or plea guilty to any crime involving, dishonesty, fraud or moral turpitude.
        (iv) In the event of termination of this agreement for Cause, the
Company may terminate the Executive’s employment after 30 days’ Notice.

 

  (e) For the purpose of this Article 5, “Good Reason” means:

 

  (i) Breach of Agreement. The Company’s material breach of this Agreement,
which breach has not been cured by the Company within 30 days after receipt of
written notice specifying, in reasonable detail, the nature of such breach or
failure from Executive.         (ii) Non-Payment. The failure of the Company to
pay any amount due to Executive hereunder, which failure persists for 30 days
after written notice of such failure has been received by the Company.        
(iii) Change of Responsibilities/Compensation. Any material reduction in
Executive’s title or a material reduction in Executive’s duties or
responsibilities or any material adverse change in Executive’s Base Salary or
any material adverse change in Executive’s benefits.         (iv) Change of
Location. Any relocation of the premises at which Executive works to a location
more than 20 kilometers from such location, without Executive’s consent.

 

  (f) It is agreed that in the event of termination of this agreement if the
Company decides that the Executive’s services are not needed during the
termination period, the Company will continue to be responsible for paying Base
Salary, providing his benefits (or a cash allowance in lieu) and equity
compensation as defined in Article 2 of this Agreement for the entire
termination period. Neither the Company, nor the Executive will be entitled to
any notice, or payment in excess of that specified in this Article 5.        
(g) Upon the termination (whether for cause, disability, death, without cause,
for good reason or without good reason), the Company shall pay to Executive
within 30 days of the termination date (i) any accrued but unpaid Base Salary
for services rendered as of the date of termination, (ii) (if applicable) any
accrued but unpaid vacation pay, (iii) the business expenses reasonably incurred
by the Executive up to the date of termination or resignation and properly
reimbursable, and (iv) payment of any cash allowance for benefits, in each case
less any applicable deductions or withholdings required by law.

 

 7 

 

 

Section 5.2 Termination for Cause, Disability or Death

 

In the event that this Agreement and the Executive’s employment with the Company
is terminated for Cause, the Company shall provide the Executive written notice
thereof and Executive shall be entitled only to the amounts specified in Section
5.1 plus all vested common or preferred shares and, if applicable options and
warrants.

 

Section 5.3 Termination without Cause or For Good Reason

 

In the event this Agreement and the Executive’s employment with the Company is
terminated by the Company without Cause (other than for death or Disability) or
by the Executive For Good Reason, then in addition to the amounts specified in
Section 5.1 and subject to the Executive’s execution and non-revocation of a
separation agreement containing a general release and waiver of liability
against the Company and anyone connected with it in form acceptable to the
Company, the Executive shall be entitled to receive, and the Company shall pay
the Executive an amount in lieu of Base Salary and benefits (less statutory
deductions and withholdings) that would have accrued to the Executive for the
greater of (a) the unexpired portion of the Term of this Agreement or (b) two
(2) years, in a single lump sum, paid in full within 30 days of the termination
date. Further, Executive shall be entitled to all vested common or preferred
shares and, if applicable, options and warrants with vesting continuing for 12
months following termination as applicable.

 

Article 6

MUTUAL REPRESENTATIONS

 

6.1 The Executive represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof

 

  (a) will not constitute a default under or conflict with any agreement or
other instrument to which he is a party or by which he is bound; and         (b)
do not require the consent of any person or entity.

 

6.2 The Company represents and warrants to the Executive that this Agreement has
been duly authorized, executed and delivered by the Company and that the
fulfillment of the terms hereof

 

  (a) will not constitute a default under or conflict with any agreement of
other instrument to which it is a party or by which it is bound; and

 

 8 

 

 

  (b) do not require the consent of any person of entity.

 

6.3 Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
if enforcement is sought in proceeding in equity or at law).

 

Article 7

NOTICES

 

7.1 Notices. All notices required or allowed to be given under this Agreement
must be made either personally by delivery to or by facsimile transmission to
the address as hereinafter set forth or to such other address as may be
designated from time to time by such party in writing:

 

  (a) in the case of the Company, to:

 

Slinger Bag Inc.

 

To be provided under separate cover within three days after the date hereof; in
the event that Executive does not receive notice of address within such period,
then Executive shall be entitled to send any notice to any email address of the
Company known to Executive and the sending of any such notice shall constitute
receipt of notice whether the Company receives such notice or not.

 

  (b) and in the case of the Executive, to the Executive’s last residence
address known to the Company or mike.ballardie@slingerbag.com and his personal
email address made known by the Executive to the Company from time to time.

 

7.2 Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

 

Article 8 GENERAL

 

8.1 Further Assurances. Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.

 

 9 

 

 

8.2 Waiver. No provision hereof will be deemed waived and no breach excused,
unless such waiver or consent excusing the breach is made in writing and signed
by the party to be charged with such waiver or consent. A waiver by a party of
any provision of this Agreement will not be construed as a waiver of a further
breach of the same provision.     8.3 Amendments in Writing. No amendment,
modification or rescission of this Agreement will be effective unless set forth
in writing and signed by the parties hereto.     8.4 Assignment. Except as
herein expressly provided, the respective rights and obligations of the
Executive and the Company under this Agreement will not be assignable by either
party without the written consent of the other party and will, subject to the
foregoing, inure to the benefit of and be binding upon the Executive and the
Company and their permitted successors or assigns. Nothing herein expressed or
implied is intended to confer on any person other than the parties hereto any
rights, remedies, obligations or liabilities under or by reason of this
Agreement. For the avoidance of doubt, it is agreed that in the event that the
Company participates in a merger, acquisition, restructuring, reorganization or
other transaction in which the Company is merged into, sold to or otherwise
becomes part of or owned by another company or entity, this Agreement will
remain in force and be binding on any such successor, surviving or acquiring
company or entity.     8.5 The Company acknowledges and agrees that the
Executive may submit to the Company invoices from a company that employs him in
lieu of invoices on his name. The Executive confirms that any such invoice will
replace his own invoice and he agrees that his fees will be paid by the Company
to third parties provided that it is done as per his instructions to the
Company.     8.6 Severability. In the event that any provision contained in this
Agreement is declared invalid, illegal or unenforceable by a court or other
lawful authority of competent jurisdiction, such provision will be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which will continue to have full force and effect.     8.7 Headings.
The headings in this Agreement are inserted for convenience of reference only
and will not affect the construction or interpretation of this Agreement.    
8.8 Number and Gender. Wherever the singular or masculine or neuter is used in
this Agreement, the same will be construed as meaning the plural or feminine or
a body politic or corporate and vice versa where the context so requires.    
8.9 Time. Time is of the essence in this Agreement.     8.10

Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of New York without reference to its conflicts of
laws principles or the conflicts of laws principles of any other jurisdiction,
and each of the parties hereto expressly attorns to the jurisdiction of the
courts of the State of New York. The sole and exclusive place of jurisdiction in
any matter arising out of or in connection with this Agreement will be the
applicable New York state or federal court.

 

    8.11 This Agreement (including all Annexes thereto) constitutes the entire
agreement between the Parties with respect to the subject matter thereof and
supersedes all prior agreements, understandings and negotiations, both written
and oral, between the Parties with respect to this matter.

 

 10 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first above written.

 

Slinger Bag Inc.

 

/s/ Mike Ballardie

 

Agreed and accepted:

 

/s/ Mike Ballardie



Executive

 

 11 

 

